El Juez Asociado Señor Corcova Dávila,
emitió la opinión del tribunal.
En el presente caso se formuló la siguiente denuncia:
“Yo, Manuel Parody Sánchez, vecino de Guaynabo, calle de José Ricardo Carazo, de treinta y un años formulo denuncia contra Humberto Rodríguez hoy día 26 de enero de 1934 por delito de Infrac-ción a las ordenanzas municipales cometido de la manera siguiente: Que en 26 de enero de 1934 y en el Bo. Pueblo, de Guaynabo, P. R., del Juzgado de Paz de Guaynabo, dentro del Dto. Mpal. de Río Piedras que pertenece al Dto. Judicial de Bayamón, el referido acusado Humberto Rodríguez de una manera ilegal, voluntaria y a sabiendas, y siendo dueño de la guagua C-328, se dedicaba en dicha guagua a la venta ambulante de galletas, y dulces sin pagar el ar-bitrio correspondiente al municipio de Guaynabo, P. R.; según se especifica en el apartado 11 de la ordenanza No. 91 de dicho Mu-nicipio. Hecho contrario a la Ley.”
Celebrado el juicio de esta causa en apelación procedente del juzgado municipal de Guaynabo, el acusado fue condenado a pagar una multa de $10 y las costas y en defecto de pago a sufrir un día de cárcel por cada dólar que dejase de satis-facer.
Se alega que la corte inferior cometió error al declararse con jurisdicción y capacidad para oír el caso en apelación y se arguye que según la denuncia los hechos fueron ejecuta-dos dentro del distrito municipal de Río Piedras que no está dentro del distrito judicial de Bayamón. La verdad es que la denuncia no es todo lo clara que fuera de desear y que su lectura no deja de originar cierta confusión. Arguye el Fiscal que Guaynabo pertenece al distrito judicial de Ba-yamón, cuya corte, y no la de San Juan, es la llamada a conocer de este caso y que la denuncia, al decir como dice, que Guaynabo está dentro del distrito municipal de Río Piedras y que pertenece al distrito judicial de Bayamón, ha establecido con claridad las distintas jurisdicciones municipal y de distrito en lo judicial, del pueblo de Guaynabo. La denuncia en realidad lo que dice es que el distrito municipal de Río Piedras pertenece al distrito judicial de Bayamón. *10No hay coma alguna después de la palabra “Piedras” en la querella que lia sido elevada a este tribunal, y hay que llegar forzosamente a la conclusión de que se está diciendo en la referida denuncia que el distrito municipal de Río Piedras pertenece al distrito judicial de Bayamón. Y no es ésta la verdad, aunque admitamos que se omitió inadvertidamente la palabra judicial, porque el distrito judicial municipal de Río Piedras pertenece en parte al distrito judicial de San Juan y en parte al de Bayamón.
Sin embargo, aunque la denuncia adolece de falta de cla-ridad, no es necesario resolver si es o no bastante para de-terminar la jurisdicción de la corte, porque examinando la prueba vemos que no ha quedado demostrado que en 26 de enero de 1934 se dedicase el acusado a la venta ambulante de galletas y dulces en la jurisdicción de Guaynabo. El tes-tigo Manuel Paredes, recaudador auxiliar del municipio de Guaynabo, declara que denunció a Humberto Rodríguez por-que varias veces le salió a cobrar a los que iban a vender el pan por allí el pago del arbitrio impuesto por una ordenanza municipal, y que entonces le dijeron que ellos no pagaban nada porque no eran dueños del pan, que ese pan era de Humberto Rodríguez y que se vendían galletas, dulces y pan; que el acusado tiene su fábrica en Oataño. Adolfo Salgado, testigo de la defensa, declaró que el acusado pagaba en Oa-taño un arbitrio de $12.50 trimestrales por la panadería y $2.50 por la dulcería. El acusado manifestó que tenía una fábrica de pan, galletas y dulces, que pagaba estos arbitrios en Oataño, que vende en toda la costa hasta Fajardo y que no puede decir que hubiese vendido en Guaynabo el día 26 de enero, porque él no andaba en la guagua que reparte el pan; que no paga nada por vender en Guaynabo, Fajardo, etc.
Como se verá, el acusado admitió que vendía pan en toda la costa hasta Fajardo y que no paga arbitrio alguno en Guaynabo; pero no se demostró que el día 26 de enero de *111934, como se alega en la denuncia, se hubiese dedicado a la venta de galletas y dulces en la jurisdicción de G-uaynabo.

Bebe-revocarse la sentencia apelada y absolverse al acu-sado.